Jones, a justice of the peace, sued the county for $10 for holding an inquest, and obtained a verdict and judgment which were sustained on certiorari. He was requested by a son of Lofton to go and hold an inquest on the body of Lofton, who had died by violence, and went nine miles to the place. He returned to Blakely, and hearing that no inquest had been held, ordered the sheriff to summon a jury, and proceeded again to the place to hold the inquest as desired. Por defendant, the coroner testified that he was in the county at the time, and could and would have held the inquest had he been informed of the death of Lofton.